Hill, C. J.
1. While a mere threat or menace to commit a violent injury upon the person of another is not sufficient to constitute an assault, yet where the threat or menace is accompanied by an apparent attempt to commit such an injury, and its consummation is prevented, either by the act of the person upon whom the assault is threatened or by the interposition of a third person, the violence has commenced and- the assault is complete.
2. The evidence in this case is sufficient to authorize the finding of the jury that the defendant apparently intended a present assault upon the person of the prosecutor, and that- he was only prevented from immediately carrying out such intention by the countei;-menaee, of; the prosecutor and by the interference of a third party. Thomas v. State, 99 Ga. 38 (26 S. E. 748), and citations. Judgment affirmed.
B. Wall, for plaintiff in error.
A. J. McDonald, solicitor, Walter F. George, contra.